               Case 1:19-cv-11439-PGG Document 44 Filed 08/12/20 Page 1 of 2
                                                                                     1250 Broadway
                                                                                          36th Floor
                                                                                New York, NY 10001


                                                                   August 12, 2020

Via ECF

Hon. Paul G. Gardephe
United States District Court Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007

                    Re: Rothschild v. Serlin 11-Civ-11439 (PGG)

Dear Judge Gardephe:

      I represent the Defendant, Jordan Serlin (“Serlin”). I write in opposition to the Plaintiff’s
Motion to Strike each of Serlin’s papers supporting his Motion to Dismiss. Plaintiff’s proposed
Motion is frivolous. It should be viewed as testing the Court’s patience in a case that -- for
several independent reasons -- has no business being in federal court.
      Plaintiff purports to move pursuant to Federal Rule of Civil Procedure 12. That Rule does
not allow for the striking of papers supporting motions. Rule 12(f) provides for the striking of
pleadings in rare instances, but Serlin has filed no pleading. No other provision of Rule 12
provides for the striking of any court papers.
      Plaintiff’s cite to DeLuca v. AccessIT Grp., Inc., 695 F.Supp.2d 54, 61 (S.D.N.Y. 2010) is
inapposite, as it does not involve a motion to strike moving papers, but rather concerns the
question of whether papers offered in opposition to a motion to dismiss but not incorporated into
the complaint should be considered in connection with deciding the motion.
      Moreover, Plaintiff’s proposed Motion does not raise any issue that Plaintiff did not have
an opportunity to raise in his Opposition to the Motion to Dismiss. Plaintiff has already set forth
his argument about why the case is not precluded by res judicata despite years of litigation in
Florida involving Plaintiff and the exact same dispute. Plaintiff’s proposal of striking Serlin’s
Motion Papers would eliminate Serlin’s arguments on this point, and also arguments that the
case is time-barred since the parties stopped doing business together in March of 2012, as well as
Serlin’s arguments that Plaintiff fails to state a single claim.

                                                  1
        Case 1:19-cv-11439-PGG Document 44 Filed 08/12/20 Page 2 of 2
                                                                             1250 Broadway
                                                                                  36th Floor
                                                                        New York, NY 10001


For the foregoing reasons, Serlin respectfully requests that the Motion to Strike be denied.


                                Respectfully Submitted,

                                LAW OFFICE OF DANIEL L. ABRAMS, PLLC


                                By:_____________________________________
                                        Daniel L. Abrams




                                          2
